IN THE SUPREME COURT OF NORTH CAROLINA

                                       No. 7PA17-3

                                 Filed 25 September 2020

 IN THE MATTER OF: J.A.M.



       Appeal pursuant to N.C.G.S. § 7B-1001(a1)(1) from an order entered on 20 May

2019 by Judge Elizabeth T. Trosch in District Court, Mecklenburg County. This

matter was calendared for argument in the Supreme Court on 29 July 2020 but

determined on the record and briefs without oral argument pursuant to Rule 30(f) of

the North Carolina Rules of Appellate Procedure.


       Marc S. Gentile, Associate County Attorney, for petitioner-appellee Mecklenburg
       County Department of Social Services, Youth and Family Services Division.

       Matthew D. Wunsche, GAL Appellate Counsel, for appellee Guardian ad Litem.

       Richard Croutharmel for respondent-appellant mother.


       HUDSON, Justice.

       Respondent appeals from an order entered by Judge Elizabeth T. Trosch in

District Court, Mecklenburg County, on 20 May 2019 terminating her parental rights

in J.A.M., a girl born in January 2016.1 Respondent’s counsel has filed a no-merit

brief pursuant to Rule 3.1(e) of the North Carolina Rules of Appellate Procedure, and




       1  The trial court previously terminated the parental rights of J.A.M.’s father, who is
not a party to this appeal. The testimony presented in this case was incorrect to the extent
that it states that the father’s parental rights in J.A.M. were terminated on 31 March 2016.
The father’s parental rights were actually terminated on 14 November 2016.
                                     IN RE J.A.M.

                                  Opinion of the Court



respondent has filed her own written arguments as permitted by that rule. Because

we conclude that the issues raised by respondent and her counsel are meritless, we

affirm.

      On 29 February 2016, soon after J.A.M.’s birth, the Mecklenburg County

Department of Social Services, Youth and Family Services Division (YFS), filed a

juvenile petition alleging that the infant child was neglected due to the serious

domestic violence histories of both parents. With regard to respondent, the juvenile

petition alleged that she “had a child receive life[-]threatening injuries while in her

care in the past and [had] her rights terminated to six other children.” The juvenile

petition further noted that “[b]oth parents refused to sign a Safety Assessment,

stating that [respondent] does not trust anyone with YFS.”

      In a prior decision in this case, we summarized respondent’s history with YFS

in Mecklenburg County as follows:

                    Respondent[ ] has a significant history of
             involvement with YFS extending back to 2007 relating to
             children born prior to J.A.M. . . . [R]espondent[ ] has a long
             history of violent relationships with the fathers of her
             previous six children, during which her children “not only
             witnessed domestic violence, but were caught in the middle
             of physical altercations.” Furthermore, during this period,
             she repeatedly declined services from YFS and “continued
             to deny, minimize and avoid talking about incidences of
             violence.” All of this resulted in her three oldest children
             first entering the custody of YFS on 24 February 2010.

                    The most serious incident occurred in June 2012
             when respondent[ ] was in a relationship with E.G. Sr., the
             father of her child E.G. Jr., a relationship that—like prior


                                          -2-
                                      IN RE J.A.M.

                                    Opinion of the Court



             relationships between respondent[ ] and other men—had a
             component of domestic violence. Respondent[ ] had
             recently represented to the court that “her relationship
             with E.G. Sr. was over” and stated that she “realized that
             the relationship with E.G. Sr. was bad for her children”;
             however, she quickly invited E.G. Sr. back into her home.
             Following another domestic violence incident between
             respondent[ ] and E.G. Sr., E.G. Jr. “was placed in an
             incredibly unsafe situation sleeping on the sofa with E.G.
             Sr.” for the night, which resulted in E.G. Jr. suffering
             severe, life-threatening injuries, including multiple skull
             fractures, at the hands of E.G. Sr. The next morning,
             respondent[ ] “observed E.G. Jr.’s swollen head, his failure
             to respond, and his failure to open his eyes or move his
             limbs,” but she did not dial 911 for over two hours.
             Following this incident, respondent[ ]’s children re-entered
             the custody of YFS. Afterwards, she refused to
             acknowledge E.G. Jr.’s “significant special needs” that
             resulted from his injuries, maintaining that “there was
             nothing wrong with him” and “stating that he did not need
             all the services that were being recommended for him.”
             Respondent[ ] proceeded to have another child with E.G.
             Sr. when he was out on bond for charges of felony child
             abuse.

                     In response to respondent[ ]’s failure to protect E.G.
             Jr., as well as her other children, her parental rights to the
             six children she had at the time were terminated in an
             order filed on 21 April 2014 by Judge [Louis A.] Trosch. The
             2014 termination order was based largely on the court’s
             finding that she had “not taken any steps to change the
             pattern of domestic violence and lack of stability for the
             children since 2007.”

In re J.A.M. (J.A.M. II), 372 N.C. 1, 2–3, 822 S.E.2d 693, 695 (2019) (cleaned up).

      Judge Louis A. Trosch2 held a hearing on YFS’s juvenile petition on 30 March



      2 Judge Louis A. Trosch and Judge Elizabeth T. Trosch are both district court judges
in Mecklenburg County. Because both judges entered orders in this matter, they are referred

                                            -3-
                                        IN RE J.A.M.

                                     Opinion of the Court



2016 and entered an order the same day adjudicating J.A.M. a neglected juvenile and

ordering that reunification efforts with respondent were not required based on the

trial court’s previous termination of her parental rights in J.A.M.’s six siblings. As

part of the adjudication and disposition order, the trial court maintained J.A.M. in

YFS custody and awarded respondent one hour of supervised visitation semiweekly.

       Respondent appealed the 30 March 2016 adjudication and disposition order.

While her appeal was pending, the trial court continued to conduct permanency

planning hearings. In an order entered on 12 April 2016, Judge Louis Trosch

suspended respondent’s visitation with J.A.M., reaffirmed that efforts for

reunification with respondent were not required, and ordered YFS to file for

termination of respondent’s parental rights within sixty days. YFS filed a motion to

terminate respondent’s parental rights in J.A.M. on 10 May 2016 (TPR motion). The

TPR motion was held in abeyance pending the outcome of respondent’s appeal from

the initial adjudication and disposition order.3

       In an opinion filed on 20 December 2016, the North Carolina Court of Appeals

reversed the adjudication and disposition order holding that the evidence and the

trial court’s findings of fact did not support the trial court’s adjudication of neglect.

In re J.A.M., 251 N.C. App. 114, 120, 795 S.E.2d 262, 266 (2016), rev’d per curiam, In



to by their first and last names.
        3 On 2 September 2016, YFS filed a motion to terminate the parental rights of J.A.M.’s

father. The trial court held a hearing on the motion on 31 October 2016 and terminated the
father’s parental rights in an order entered on 14 November 2016.

                                             -4-
                                      IN RE J.A.M.

                                   Opinion of the Court



re J.A.M. (J.A.M. I), 370 N.C. 464, 809 S.E.2d 579 (2018). YFS and the guardian ad

litem (GAL) filed a joint petition for discretionary review in this Court on 6 January

2017, which we allowed by order entered on 8 June 2017.

      On 11 January 2017, following the Court of Appeals’ decision reversing the

trial court’s order adjudicating J.A.M. to be a neglected juvenile, respondent filed a

motion to reinstate her supervised visitation privileges. Judge Elizabeth Trosch

granted the motion, awarding respondent one hour of supervised visitation with

J.A.M. biweekly and authorizing YFS to expand respondent’s supervised visitation

privileges.

      After we granted discretionary review in J.A.M. I, Judge Elizabeth Trosch

again suspended respondent’s visitation in a permanency planning hearing order

entered on 22 August 2017 finding that respondent

              has begun to visit with the juvenile but has engaged in no
              other service[s] related to domestic violence, mental health,
              parenting or substance abuse. [Respondent] is currently
              pregnant and refuses to provide any information related to
              the father of that child. [Respondent] has chosen to take no
              action since the Court of Appeals decision to demonstrate
              she understands the impact that domestic violence has on
              a child . . . and has shown no evidence of changed behavior.

Respondent appealed the trial court’s order, but the Court of Appeals dismissed her

appeal, holding that the trial court’s order was interlocutory, and denied her petition

for writ of certiorari. In re J.M., 259 N.C. App. 250, 812 S.E.2d 413 (2018)

(unpublished).



                                           -5-
                                     IN RE J.A.M.

                                   Opinion of the Court



      On discretionary review in J.A.M. I, this Court reversed the Court of Appeals’

decision reversing the 30 March 2016 adjudication and disposition order and

remanded “for reconsideration and for proper application of the standard of review.”

370 N.C. at 467, 809 S.E.2d at 581. On remand, a divided panel of the Court of

Appeals affirmed the trial court’s order. In re J.A.M., 259 N.C. App. 810, 817, 816

S.E.2d 901, 905 (2018), aff’d, 372 N.C. 1, 822 S.E.2d 693 (2019). Respondent appealed

to this Court.

      In J.A.M. II, we affirmed the Court of Appeals’ decision in an opinion filed on

1 February 2019. 372 N.C. at 11, 822 S.E.2d at 700. We held the trial court’s findings

of fact supported the trial court’s conclusion that J.A.M. was a neglected juvenile

based on the substantial risk of harm she faced in respondent’s care.

                    Combined with the lengthy record from her past
             cases, the findings that respondent[ ] believed she did not
             need any services from YFS, had opted not to directly
             confront her romantic partner’s prior domestic violence
             history, and continued to minimize the role her own prior
             decisions played in the harm her older children had
             suffered all support a conclusion that respondent[ ] had not
             made sufficient progress in recognizing domestic violence
             warning signs, in accurately assessing poor decisions from
             the past, or in identifying helpful resources. It was proper
             for the trial court to then reach the conclusion that
             respondent[ ] had not developed the skills necessary to
             avoid placing J.A.M. in a living situation in which she
             would suffer harm.

Id. at 10–11, 822 S.E.2d at 699.

      Following our decision in J.A.M. II, YFS provided notice of a hearing on the



                                           -6-
                                     IN RE J.A.M.

                                   Opinion of the Court



TPR motion. Respondent filed a motion for Judge Elizabeth Trosch’s recusal on the

ground that she had conducted multiple permanency planning hearings in the case

since January 2017 and had maintained a primary permanent plan of adoption for

J.A.M. based on her assessment of the child’s best interests.4 Inasmuch as Judge

Elizabeth Trosch had “already formed an opinion that termination [of respondent’s

parental rights was] in the child’s best interest[s],” respondent argued that her

recusal was required by the Due Process Clause of the Fourteenth Amendment as

well as Canon 3C(1) of the North Carolina Code of Judicial Conduct. Judge Elizabeth

Trosch denied respondent’s motion to recuse in a written order entered on 14 March

2019, finding as follows:

             4.     The practice in Mecklenburg County and others
                    across this state is that the same judge will hear
                    matters regarding the same family. It is known
                    colloquially as “one judge-one family.” Thus, it is
                    common practice for the same judge to hear both an
                    underlying juvenile court matter with a family and
                    then also hear a Termination of Parental Rights
                    (TPR) proceeding involving that same family.

             5.     This one judge-one family practice has not been
                    found by the appellate courts to be inappropriate or
                    to prejudice litigants or to violate the Constitutional
                    rights of the litigants.

             6.     A juvenile court judge hearing a TPR proceeding is
                    presumed to set aside any incompetent evidence and


      4 Respondent also erroneously claimed that Judge Elizabeth Trosch entered the 2014
order terminating her parental rights to her six older children and thus “has independent
knowledge about an allegation [made] by YFS” in the TPR motion. The record actually shows
that Judge Louis Trosch entered the prior termination order.

                                           -7-
                                     IN RE J.A.M.

                                  Opinion of the Court



                    to decide the matter solely based upon the record
                    evidence presented during the proceeding.

             7.     [Respondent] has not demonstrated that she will be
                    prejudiced by the undersigned remaining as the
                    judge of record.

      Judge Elizabeth Trosch heard the TPR motion on 8 April 2019. Respondent

was represented by counsel but did not attend the hearing. Counsel for respondent

offered no evidence but cross-examined YFS’s witness, objected to the introduction of

the GAL’s report at disposition, and made closing arguments at each stage of the

hearing.

      Judge Elizabeth Trosch entered an “Order Terminating Parental Rights of

Respondent Mother” (termination order) on 20 May 2019. In adjudicating grounds for

termination under N.C.G.S. 7B-1111(a)(1), Judge Elizabeth Trosch concluded that

respondent had previously neglected J.A.M. “and there remains a high probability of

the repetition of neglect.” See N.C.G.S. 7B-1111(a)(1) (2019). Judge Elizabeth Trosch

also adjudicated grounds for terminating respondent’s parental rights pursuant to

N.C.G.S. § 7B-1111(a)(9) in that “respondent . . . had her parental rights to six other

children terminated involuntarily by a court of competent jurisdiction and she further

lacks the ability or willingness to establish a safe home” for J.A.M. See N.C.G.S. 7B-

1111(a)(9). Upon written findings addressing the dispositional factors in N.C.G.S. §

7B-1110(a), Judge Elizabeth Trosch further concluded that terminating respondent’s

parental rights is in J.A.M.’s best interests. See N.C.G.S. § 7B-1110(a) (2019).



                                          -8-
                                         IN RE J.A.M.

                                   Opinion of the Court



Respondent filed a notice of appeal from the termination order.

         Counsel for respondent has filed a no-merit brief on her behalf pursuant to

N.C. R. App. P. 3.1(e). Counsel has advised respondent of her right to file pro se

written arguments on her own behalf and provided her with the documents necessary

to do so. Respondent has submitted pro se arguments to this Court, which we consider

below.

         Respondent first denies neglecting J.A.M. and claims that YFS “has been using

[her] past to take [her children] away and to keep them from [her].” Respondent

asserts that “it is an illegal and an unconstitutional practice for [YFS] to remove

children because they witness domestic violence” and that YFS violated her rights

under the Fourteenth Amendment by removing J.A.M. from her care without

probable cause.

         As respondent’s arguments challenge J.A.M.’s initial removal by YFS and her

adjudication as a neglected juvenile on 30 March 2016, we conclude that her

arguments are foreclosed by our decision affirming the trial court’s adjudication and

disposition order in J.A.M. II, 372 N.C. at 11, 822 S.E.2d at 700. Our decision in

J.A.M. II constitutes “the law of the case” and is binding as to the issues decided

therein. Shores v. Rabon, 253 N.C. 428, 429, 117 S.E.2d 1, 2 (1960) (per curiam).

Accordingly, we overrule respondent’s arguments insofar as they concern the trial

court’s prior adjudication of neglect.




                                             -9-
                                     IN RE J.A.M.

                                  Opinion of the Court



      Respondent next accuses YFS and the “Trosch Judges” of bias, alleging that

YFS relied on perjured testimony and fraudulent documents to prevail in the

proceedings against her. She notes that YFS failed to report at the termination

hearing that she is successfully raising her eighth child in South Carolina without

incident. Respondent states that she refused to cooperate with YFS because YFS

rewards its social workers with financial bonuses and promotions if they successfully

terminate a parent’s parental rights. She refused to identify the father of her eighth

child in order to keep the child out of YFS custody. Respondent declined to sign a case

plan because “a case plan is essentially a plea of guilty” and she “did nothing wrong.”

      Respondent’s allegations of corruption, misconduct, and bias find no support

in the record. Respondent points to no evidence that YFS employees committed

perjury or tendered forged documents to the trial court, or that they received bonuses

or promotions for terminating respondent’s parental rights in her children. Nor does

respondent show that YFS withheld evidence favorable to respondent from the trial

court, let alone that YFS had an affirmative duty to present such evidence. We note

that respondent was afforded the opportunity to present evidence at the termination

hearing and chose not to do so.

      Respondent also fails to show any circumstances giving rise to a reasonable

perception of judicial bias against her. As Judge Elizabeth Trosch pointed out, it is

the practice in North Carolina for one judge to preside over a juvenile case throughout

the life of the case. This is known as the “one judge, one family” policy. See In re


                                         -10-
                                     IN RE J.A.M.

                                   Opinion of the Court



M.A.I.B.K., 184 N.C. App. 218, 225–26, 645 S.E.2d 881, 886 (2007). Rather than

showing a bias, this practice reflects a central policy of the state. As shown on the

North Carolina Judicial Branch’s website, a “major goal of family court is to

consolidate and assign a family’s legal issues before a single district court judge or

team    of   judges.”    Family     Court,       North    Carolina   Judicial   Branch,

https://www.nccourts.gov/courts/family-court (last visited Sept. 4, 2020). These

judges are experienced in family law matters and receive specialized training so that

family courts can produce “more timely, consistent, and thoughtful outcomes.” Id.

       Accordingly, the mere fact that Judge Elizabeth Trosch presided at earlier

permanency planning hearings and determined that a permanent plan of adoption

was in J.A.M.’s best interests did not require her to recuse herself from the

termination hearing. See, e.g., In re Z.V.A., 373 N.C. 207, 215, 835 S.E.2d 425,

431 (2019) (“If the bias alleged here were to be deemed to exist . . . and ultimately to

require recusal, then the illogical consequence would follow that a district court would

not ever be able to preside over a termination hearing after it had previously set the

permanent plan for a juvenile as a plan that would imply or be compatible with

termination . . . .”); In re Faircloth, 153 N.C. App. 565, 570-71, 571 S.E.2d 65,

69 (2002) (“[K]nowledge of evidentiary facts gained by a trial judge from an earlier

proceeding does not require disqualification. Furthermore, we reject any contention

that [the judge] should be disqualified because he earlier adjudicated the four

children abused and neglected.” (citations omitted)).


                                          -11-
                                     IN RE J.A.M.

                                  Opinion of the Court



      Finally, we find respondent’s insistence that she “did nothing wrong” and her

insistence that “it is an illegal and an unconstitutional practice for [YFS] to remove

children because they witness domestic violence” to be consistent with Judge

Elizabeth Trosch’s finding that respondent made no meaningful effort or progress

toward resolving the substantial risk posed to J.A.M. by respondent’s lengthy history

of relationships involving domestic violence. See generally In re T.M., 180 N.C. App.

539, 547, 638 S.E.2d 236, 241 (2006) (upholding “the [trial] court’s conclusion that

[the child’s] exposure to domestic violence rendered him a neglected juvenile”).

Moreover, the evidence and Judge Elizabeth Trosch’s findings show that respondent

refused to engage in “services to ameliorate the substantial risk of domestic violence”

or to maintain contact with YFS even at the cost of having no contact with J.A.M.

since mid-2017. Respondent’s arguments thus have no legal or factual basis.

       We also independently review issues identified by respondent’s counsel in a

no-merit brief filed pursuant to Rule 3.1(e) of the North Carolina Rules of Appellate

Procedure. See In re L.E.M., 372 N.C. 396, 402, 831 S.E.2d 341, 345 (2019). Counsel

has identified three issues that could arguably support an appeal, while also

explaining why he believes those issues lack merit. The issues presented by counsel

are (1) whether Judge Elizabeth Trosch erred by denying respondent’s motion for

Judge Elizabeth Trosch to recuse herself; (2) whether the termination order contained

sufficient findings based on clear, cogent, and convincing evidence to establish the

existence of statutory grounds for terminating respondent’s parental rights; and


                                         -12-
                                        IN RE J.A.M.

                                     Opinion of the Court



(3) whether Judge Elizabeth Trosch abused her discretion by concluding that it was

in J.A.M.’s best interests that respondent’s parental rights be terminated.

       Having carefully considered the issues identified in the no-merit brief in light

of the entire record, we conclude that (1) Judge Elizabeth Trosch did not err in

denying respondent’s motion for Judge Elizabeth Trosch to recuse herself; (2) the

termination order contains sufficient findings based on clear, cogent, and convincing

evidence to establish the existence of a statutory ground of neglect under N.C.G.S.

§ 7B-1111(a)(1) for terminating respondent’s parental rights, see N.C.G.S. § 7B-

1109(f) (2019);5 and (3) Judge Elizabeth Trosch did not abuse her discretion by

concluding that it was in J.A.M.’s best interests that respondent’s parental rights be

terminated. Accordingly, we affirm the trial court’s termination order.

       AFFIRMED.




       5 Because we determine that the termination order contains sufficient findings based
on clear, cogent, and convincing evidence to establish the existence of a statutory ground of
neglect under N.C.G.S. § 7B-1111(a)(1), we do not address whether additional grounds for
termination exist under subsection (a)(9). See In re E.H.P., 372 N.C. 388, 395, 831 S.E.2d 49,
53-54 (2019) (“[W]here the trial court finds multiple grounds on which to base a termination
of parental rights, and 'an appellate court determines there is at least one ground to support
a conclusion that parental rights should be terminated, it is unnecessary to address the
remaining grounds.' " (quoting In re P.L.P., 173 N.C. App. 1, 8, 618 S.E.2d 241, 246 (2005))).

                                            -13-